Citation Nr: 0840209	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits.



WITNESS AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1974.  The veteran died in April 1999.  The appellant 
is seeking VA benefits as the veteran's surviving spouse

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on December 12, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran and the appellant were married in January 
1958 and subsequently separated.  They did not live together 
continuously from the date of marriage to the date of the 
veteran's death, and the separation was not due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  



CONCLUSION OF LAW

The requirements for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 
1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.54, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board notes that the RO did provide the 
appellant with notice in November 2005 and January 2006, 
prior to the initial decision on the claim in March 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
January 2006 letter stated that the evidence mush show that 
she was legally married to the veteran at the time of his 
death.  It was also noted that information and details were 
needed regarding their separation, including the reason and 
their intent.  Additionally, the June 2007 statement of the 
case (SOC) notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claim.  The 
SOC also contained the laws and regulations pertinent to the 
appellant's claim for recognition as the veteran's surviving 
spouse.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2005 letter 
indicated that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
November 2005 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  It was also requested that she complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any records that she would like VA to obtain on 
her behalf.  In addition, the November 2005 letter stated 
that it was the appellant's responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for recognition as the veteran's 
surviving spouse, but she was not provided with notice of the 
type of evidence necessary to establish disability rating or 
an effective date.  Despite the inadequate notice provided to 
the appellant on these elements, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to recognition as the veteran's 
surviving spouse, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records and service medical records as well as his death 
certificate, marriage certificates, birth certificates for 
his children, and a Social Security Administration award 
letter are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Law and Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; (2) for one year or more; or (3) for 
any period of time, if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. §§ 1102, 
1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of a veteran at the time of the 
veteran's death.  The appellant must also have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  In addition, to be 
recognized as a surviving spouse, a claimant cannot have 
remarried since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1), 3.53.

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, a copy of the church record of marriage containing 
sufficient data, an official report from service department 
as to marriage which occurred while the veteran was in 
service, the affidavit of the clergyman or magistrate who 
officiated, the original certificate of marriage, and 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a)(1).  

In this case, the veteran served on active duty from 
September 1961 to March 1974.  A marriage certificate 
indicates that the appellant and veteran were married in 
January 1958, and birth certificates show that they had four 
children together.

In March 1974, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension at 
Separation from Service, in which he indicated that he 
divorced the appellant in November 1967.  He also stated that 
he married another woman in March 1970 with whom he lived, 
and he enclosed a copy of the marriage certificate.  

The veteran later died in April 1999.  His death certificate 
indicates that he was divorced at the time of his death and 
there was no surviving spouse.  

The appellant submitted a VA Form 21-530, Application for 
Burial Benefits, in April 1999.  She used a last name that 
was different from both her maiden name and the veteran's 
last name.  This other last name was also listed in a 
statement from a funeral home.  The appellant later submitted 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, in which she used the veteran's 
last name.  She also indicated that they were married in 
January 1958 and that the marriage ended with the veteran's 
death in April 1999.  The appellant did state that she did 
not live continuously with the veteran from the date of 
marriage to the date of death.  Instead, she indicated that 
they were separated due to sick parents and disagreements.   

The appellant later submitted a statement in February 2006 in 
which she indicated that she and the veteran stopped living 
together in 1970 because of his military assignments, other 
women, and the raising of children.  She noted that she 
returned to her hometown for financial help.  The appellant 
stated that the veteran stopped sending support in 1971, but 
that she did not receive any divorce paperwork.

The Board does acknowledge that the evidence of record does 
not include an official decree of divorce.  However, the 
veteran reported divorcing the appellant and subsequently 
remarrying another woman.  There is a marriage certificate 
documenting this subsequent marriage, and in a March 2006 
statement, the appellant acknowledged the veteran's 
remarriage and the child he had during the subsequent 
marriage.  The veteran's death certificate also indicated 
that he was divorced and there was no surviving spouse 
listed.  In addition, the appellant herself used a last name 
that was different from the veteran's last name in her April 
1999 claim for burial benefits, and she later indicated that 
she had separated from the veteran in 1970 because of 
military assignments, other women, the raising of children, 
and financial help.  In fact, she admitted that they lived in 
separate homes and that she had not received any support from 
the veteran since 1971.  She also testified at the hearing 
before the Board that she had not seen the veteran since 
1989.  As such, even if there was no divorce, the appellant 
and veteran still did not live together continuously from the 
date of marriage to the date of the veteran's death.  Nor 
does the evidence establish that the separation was due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse.  Indeed, as previously noted, the 
appellant indicated that she moved in part to receive support 
from her family.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that she is the surviving spouse of the veteran for VA 
purposes.

The Board acknowledges a letter from the Social Security 
Administration (SSA) in which the appellant was notified that 
she was entitled to monthly widow's benefits beginning in 
January 2006.  However, according to the regulations 
pertaining to entitlement to SSA benefits based on another 
individual's earnings, benefits are payable to a surviving 
divorced spouse if she was validly married to the insured for 
at least 10 years.  20 C.F.R. § 404.336.  Thus, regardless of 
their marital status at the time of his death, SSA could pay 
widow's benefits to the appellant.  Additionally, VA is not 
bound by the findings of other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board 
finds, therefore, that the award of SSA widow's benefits is 
not dispositive of the issue before the Board.  Based on the 
foregoing, the Board concludes that the appellant is not the 
surviving spouse of the veteran for the purpose of 
establishing eligibility for VA benefits, and the claim is 
denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing eligibility for VA benefits 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


